Exhibit 10.5

 

FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this
“Amendment”) is dated as of July 21, 2011, by and between ADVENIR@MARGATE, LLC,
a Florida limited liability company (“Seller”), and GRAND PEAKS
PROPERTIES, INC., a Colorado corporation (“Purchaser”).

 

Recitals

 

A.            Seller and Purchaser entered into that certain Real Estate
Purchase and Sale Agreement dated as of June 6, 2011 (the “Agreement”), relating
to certain real property and improvements located in Broward County, Florida
(the “Property”).  Any initially capitalized terms used but not otherwise
defined in this Amendment shall have the meanings assigned to such terms in the
Agreement.

 

B.            Seller and Purchaser wish to extend the Approval Date.

 

Agreement

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.             Incorporation of Recitals.  The foregoing Recitals are
incorporated herein by reference.

 

2.             Approval Date.  The Approval Date shall be July 28, 2011.

 

3.             No Other Changes.  Except as expressly modified hereby, the
Agreement remains in full force and effect in accordance with its original
terms.  In the event of any conflict between the terms of the Agreement and the
terms of this Amendment, this Amendment shall control.

 

4.             Counterparts.  This Amendment may be executed in counterparts,
each of which shall be deemed an original but both of which shall constitute one
and the same instrument.  Any signature to this Amendment transmitted via
facsimile or other electronic means shall be deemed an original signature and
shall be binding upon the parties hereto.

 

[Remainder of page intentionally left blank.  Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

SELLER:

 

 

 

ADVENIR@MARGATE, LLC, a Florida limited liability company

 

 

 

 

By:

ADVENIR@MARGATE GP, LLC, a Florida limited liability company, its Managing
Member

 

 

 

 

 

By:

ADVENIR, INC., a Florida corporation, its Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen L. Vecchitto

 

 

 

 

Stephen L. Vecchitto

 

 

 

 

President

 

 

 

 

 

 

 

PURCHASER:

 

 

 

GRAND PEAKS PROPERTIES, INC., a Colorado corporation

 

 

 

 

 

 

 

By:

/s/ Luke Simpson

 

 

Luke Simpson

 

 

Chief Executive Officer

 

2

--------------------------------------------------------------------------------